Citation Nr: 1409789	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-18 737	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Air Force from May 1968 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming that denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

In February 2012, a Board videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

Subsequent to the hearing, the Veteran submitted additional evidence directly to the Board.  This evidence consisted of written statements from the Veteran's brother and three friends.  The RO has not had the opportunity to review these statements and the appellant did not submit a waiver pursuant to 38 C.F.R. § 20.1304.  However, service connection for bilateral hearing loss and tinnitus is granted herein.  Therefore, a remand to have the RO initially consider this evidence is unnecessary and the case is ready for appellate review.  

The record before the Board consists of the appellant's paper claims file and an electronic file known as Virtual VA.  Virtual VA does not currently contain evidence that is pertinent to the claims on appeal that is not already included in the paper claims file.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is as likely the result of noise exposure in service as it is the result of some other factor or factors.

2.  The Veteran's tinnitus is as likely the result of noise exposure in service as it is the result of some other factor or factors.

CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal (service connection).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II. The Merits of the Claim

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he currently suffers from bilateral hearing loss and tinnitus due to in-service noise exposure from aircraft, fire sirens and small arms fire.  He has reported that he initially noted problems with hearing loss and tinnitus while he was in service.  The Veteran provided similar testimony at his February 2012 Board videoconference hearing.

The evidence of record also includes written statements from the Veteran's brother and three friends.  His brother stated that the Veteran had complained of problems with his hearing and ringing in his ears ever since he left the Air Force.  A gentleman who has known the appellant for 45 years stated that he started complaining of loss of hearing and a ringing in his ears in the early 1970s - approximately 1972.  Two other friends also stated that the appellant had been complaining for decades about ringing in his ears and problems hearing.

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Difficulty hearing is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The United States Court of Appeals for Veterans Claims (Court) held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

The Veteran had his service entrance examination in February 1968.  His ears were described as clinically normal.  He underwent audiometric testing at that time and the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

An Air Force Form 1490, Hearing Conservation Data, reflects that the appellant underwent audiometric testing in March 1970 and the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
5
25
LEFT
10
10
5
10
20

The appellant was noted to have his primary noise exposure from jet engines and his primary work area was the flight line.  He was also noted to have been a firefighter for two years.

The Veteran underwent his service separation examination in April 1972; he did not complain of any hearing loss or tinnitus at that time and his ears were clinically evaluated as normal.  He also underwent audiometric testing at that time.  The puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

The Veteran was afforded a VA audiometric examination in October 2010; the examiner reviewed the claims file.  The Veteran complained of hearing loss and tinnitus.  The puretone threshold results from the May 2009 VA audiometric testing, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
45
55
60
LEFT
40
50
60
60
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  Each ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.

The VA audiologist noted that the appellant had experienced a standard threshold shift between his service entrance examination and his service discharge examination.  The audiologist indicated that the appellant's audiometric results at separation were within normal limits.  

The evidence unfavorable to the claim for service connection in this case consists of the approximately 38 years between service and clinical documentation of hearing loss; and the October 2010 VA audiology opinion.

As to the October 2010 audiology opinion, once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Barr, 21 Vet. App. at 311, the Court found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  The October 2010 VA audiological examiner did not render a specific opinion that the appellant's current hearing loss was not related to any aspect of his military service.  Nor did the audiologist adequately explain how a threshold shift of 10 decibels at each measured level did not represent a sensorineural hearing loss.  Thus, the October 2010 audiology opinion is of limited probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder).

Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he currently suffers from bilateral sensorineural hearing loss, and that, when the results of the February 1968 audiogram are compared to the March 1970 results, a threshold shift is apparent.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss).  In March 1970, the Veteran had a threshold level of 25 decibels in the right ear at 4000 Hertz, as well as a threshold level of 20 decibels in the left ear at 4000 Hertz.  Furthermore, he exhibited increases of 10 decibels for each ear at each frequency tested in April 1972 compared to the results of February 1968.  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

There is objective evidence to support the appellant's reports of his exposure to acoustic trauma in service; the Board accepts the Veteran's assertions of in-service noise exposure and chronicity of symptoms as credible.  In addition, there is in-service evidence of some hearing loss.  Since no other explanation other than acoustic trauma has been specifically advanced to account for the Veteran's current hearing deficits, these facts and the doctrine of reasonable doubt provide a proper basis for granting service connection for bilateral hearing loss.  For these reasons, the Board finds that evidence for and against the Veteran's claim is at least in relative equipoise on the question of whether the currently diagnosed bilateral hearing loss is related to acoustic trauma in service or after service.  

Therefore, the Board concludes that evidence for and against the Veteran's claim for service connection for bilateral hearing is at least in approximate balance.  The Board will resolve any doubt in the Veteran's favor and finds that the Veteran's bilateral hearing loss is as likely the result of his noise exposure in service as it is the result of some other factor or factors.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Turning to the tinnitus claim, the Veteran has stated that he had first noticed the ringing in his ears while he was still in service, and he has further stated that the tinnitus has continued to the present time.  The Board finds the Veteran's statements in this case to be credible/believable.  

In addition, the Veteran has herein been granted service connected for his bilateral hearing loss based on acoustic trauma in service and the Board notes that "an associated hearing loss is usually present" with tinnitus.  THE MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  THE MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear.  This was also stated in the February 2009 VA examining audiologist's report.  

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Ringing in the ears is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The unfavorable evidence of record includes the November 2010 addendum to the October 2010 VA audiologist's examination report.  While the audiologist initially stated that the Veteran's tinnitus was at least as likely as not related to noise exposure in military and that the date of onset was during military service, the audiologist later stated that the date of onset was unclear.  The audiologist pointed to a June 2010 VA record indicating that the appellant had denied experiencing tinnitus; however, that record is not included in the claims file and it is unknown if the record even belongs to the Veteran.  In addition, the Veteran denies ever having made such a statement.

Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he currently suffers from service-connected bilateral sensorineural hearing loss, as well as from tinnitus, and that he served on the flight line for more than three years while he was on active duty.  Based on the Veteran's service record, it may be assumed that he experienced noise trauma associated with his Air Force duties.  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  The Board finds that the Veteran's tinnitus is as likely the result of his noise exposure in service or it is as likely a symptom of his service-connected noise-induced hearing loss as it is the result of some other factor or factors.  Accordingly, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


